Fourth Court of Appeals
                                      San Antonio, Texas
                                           October 19, 2018

                                         No. 04-16-00831-CV

                                   WONG GROCERY CO., LLC,
                                          Appellant

                                                   v.

                  Patrick LAMBKIN, Felipe Valdez dba Raw Happiness Juice Bar,
                                          Appellees

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2015-CI-10644
                          Honorable Solomon Casseb, III, Judge Presiding


                                            ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice (Dissenting)
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

           The appellee’s motion for en banc reconsideration is hereby DENIED.


                                                        _________________________________
                                                        Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2018.



                                                        ___________________________________
                                                        KEITH E. HOTTLE,
                                                        Clerk of Court